Citation Nr: 1241685	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active duty from December 1981 to September 1991 and active duty training from November 1978 to March 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2012 statement, the Veteran asserted that his right knee problems should be considered secondary to his service-connected left knee, left foot and bilateral pes planus disabilities.  To date, the claim has not been considered on a secondary basis.  The Veteran further noted in that statement that he received treatment at a VA facility.  On remand, those records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Given the Veteran's competent histories of knee problems since service and increased knee pain due to service-connected disabilities, and the evidence of a current disability, a VA examination with opinion is needed to determine whether a chronic right knee disorder onset in or is causally related to service, or was caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for right knee complaints since October 2011.  After securing the necessary release, obtain those records.  Ensure that all relevant VA treatment records are associated with the record.    

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of the right knee disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

For any diagnosed disorder, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disorder was incurred in or aggravated by service?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disorder was caused by any of his service-connected disabilities, which include bilateral pes planus, left knee arthritis, and hallux valgus and hammer toes, left foot?

(c) If the answer to (a) and (b) are no, is it at least as likely as not (50 percent or higher degree of probability) that the any current right knee disorder was aggravated by any of the Veteran's service-connected disabilities, which include bilateral pes planus, left knee arthritis, and hallux valgus and hammer toes, left foot?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide an explanation for any opinion provided, preferably with discussion of the negative history as to knee trouble at separation.  

3.  Thereafter, readjudicate the claim of service connection, with consideration of whether secondary service-connection is warranted.  If the benefit sought on appeal remains denied, provide the appellant a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


